UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended September 30, 2012 Commission file number 1-10093 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its charter) MARYLAND 13-6908486 (State of other jurisdiction of incorporation or organization) (I.R.S Employer Identification Numbers) 31500 Northwestern Highway Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) 248-350-9900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports).And (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of common shares of beneficial interest ($0.01 par value) of the registrant outstanding as of October 31, 2012: 47,707,833 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - Three and Nine Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Shareholders’ Equity - Nine Months Ended September 30, 2012 5 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 37 2 PART 1 – FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements RAMCO-GERSHENSON PROPERTIES TRUST CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 (Unaudited) and December 31, 2011 (In thousands, except per share amounts) September 30, December 31, ASSETS Income producing properties, at cost: Land $ $ Buildings and improvements Less accumulated depreciation and amortization ) ) Income producing properties, net Construction in progress and land held for development or sale Net real estate Equity investments in unconsolidated joint ventures Cash and cash equivalents Restricted cash Accounts receivable (net of allowance for doubtful accounts of $2,920 and $3,516 as of September 30, 2012 and December 31, 2011, respectively) Note receivable Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Mortgages and notes payable: Mortgages payable $ $ Unsecured revolving credit facility Unsecured term loan facilities Junior subordinated notes Total mortgages and notes payable Capital lease obligation Accounts payable and accrued expenses Other liabilities Distributions payable TOTAL LIABILITIES Ramco-Gershenson Properties Trust ("RPT") Shareholders' Equity: Preferred shares, $0.01 par, 2,000 shares authorized: 7.25% Series D Cumulative Convertible Perpetual Preferred Shares, (stated at liquidation preference $50 per share), 2,000 shares issued and outstanding as of September 30, 2012 and December 31, 2011 $ $ Common shares of beneficial interest, $0.01 par, 80,000 shares authorized, 47,699 and 38,735 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated distributions in excess of net income ) ) Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS' EQUITY ATTRIBUTABLE TO RPT Noncontrolling interest TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 RAMCO-GERSHENSON PROPERTIES TRUST CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, REVENUE Minimum rent $ Percentage rent Recovery income from tenants Other property income Management and other fee income TOTAL REVENUE EXPENSES Real estate taxes Recoverable operating expense Other non-recoverable operating expense Depreciation and amortization General and administrative expense TOTAL EXPENSES INCOME BEFORE OTHER INCOME AND EXPENSES, TAX AND DISCONTINUED OPERATIONS OTHER INCOME AND EXPENSES Other income (expense), net 54 ) Gain on sale of real estate - 45 69 Earnings from unconsolidated joint ventures Interest expense ) Amortization of deferred financing fees ) Provision for impairment on equity investments in unconsolidated joint ventures ) - ) - Deferred gain recognized - - Loss on extinguishment of debt - - - ) INCOME FROM CONTINUING OPERATIONS BEFORE TAX Income tax benefit (provision) 19 ) 18 ) INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS (Loss) gain on sale of real estate - ) Gain on extinguishment of debt - - - Provision for impairment - - ) - Income (loss) from discontinued operations ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS ) ) NET INCOME Net (income) loss attributable to noncontrolling partner interest ) ) ) NET INCOME ATTRIBUTABLE TO RPT Preferred share dividends ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ INCOME (LOSS) PER COMMON SHARE, BASIC Continuing operations $ ) Discontinued operations - - ) $ $ $
